PUBLISHED JUDGMENT IN FAVOR OF RESPONDENT

Upon review of the report of the hearing officer, the Honorable Mark X. Sullivan, who was appointed by this Court to hear evidence on the Indiana Supreme Court Disciplinary Commission’s “Verified Complaint for Disciplinary Action,” and the briefs of the parties, the Court finds that Respondent did not engage in professional misconduct and enters judgment for Respondent.
Charges: The Commission alleges that Respondent violated the following Indiana Professional Conduct Rules:
3.8(d): “The prosecutor in a criminal case shall ... make timely disclosure to the defense of all evidence or information known to the prosecutor that tends to negate the guilt of the accused or mitigates the offense.... ”
8.4(d): “It is professional misconduct for a lawyer to ... engage in conduct that is prejudicial to the administration of justice.... ”
Discussion: The Court incorporates by reference the hearing officer’s findings of fact. The hearing officer concluded that the Commission had failed to meet its burden of proving that Respondent committed any professional misconduct. After reviewing the evidence and considering the parties’ arguments, the Court concludes that the hearing officer’s findings of fact and conclusions of law are supported by the evidence, which we decline to reweigh.
The Court therefore finds that the allegations of misconduct were not proven and enters judgment for Respondent. The hearing officer appointed in this case is discharged.
The Clerk is directed to forward a copy of this Judgment to the hearing officer and to the parties or them respective attorneys. The Clerk is further directed to post this judgment to the Court’s website, and Thomson Reuters is directed to publish a copy of this judgment in the bound volumes of this Court’s decisions.
All Justices concur.